Citation Nr: 1456840	
Decision Date: 12/30/14    Archive Date: 01/09/15

DOCKET NO.  04-04 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for recurrent urinary tract infections and/ or urethritis.

2. Entitlement to service connection for a left foot and ankle disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from July 1962 to July 1984, to include service during the Vietnam War.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2002 of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In June 2004, the Veteran appeared at a Board hearing before a Veterans Law Judge who has since retired.  A transcript of that hearing is in the claims file.  The Veteran was offered an opportunity to appear at another hearing before a different Veterans Law Judge, but in March 2011 he declined the offer.

This case was previously before the Board in September 2013, when it was remanded for further development, to include obtaining a new examination and an addendum opinion.  Unfortunately, the development by the RO and the opinion obtained were inadequate and this case must once again be remanded to ensure compliance with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   The Board regrets the additional delay.  VA will notify the appellant if further action on his part is required.


REMAND

The Veteran's case has come before the Board on several occasions, including in September 2011.  At that time the Board issued a decision that granted service connection for hypertension and hypertensive heart disease due to aggravation by service-connected PTSD.   

A review of the claims folder reflects that no AOJ has issued a rating decision to implement the Board's September 2011 grant of service connection, which has almost certainly denied the Veteran the benefit of payments due.  In addition, and more importantly, failure to implement the Board's award has resulted in some confusion, at least at the New Orleans RO.  (Despite the Board's September 2011 award, the RO denied service connection for ischemic heart disease in a rating decision issued in December 2011.  No other action has been taken on any heart-related claims.) 

While the specific claimed disability denied by the RO in December 2011 is slightly different from that granted by the Board in September 2011, many of the symptoms may be the same.  Thus, despite the RO's decision to deny, the Board's grant of service connection controls and it must be implement on remand.  (The Board will defer to the AOJ as to how to resolve the conflict brought about by the denial of service connection for ischemic heart disease; however, such resolution must include the grant of service connection for hypertension and hypertensive heart disease as secondary to PTSD.)

In addition, the two issues squarely on appeal in this instance require additional action and development in order to allow for a full and fair adjudication.  Both were, as noted, previously remanded in September 2013.  

The remand dictated that the Veteran should be provided an additional examination for urinary tract infections; he failed to report for the scheduled examination, but the Veteran's representative has noted that he was not in the area at the time the examination was scheduled.  This constitutes good cause for missing the examination and an additional opportunity should be provider.  

The September 2013 remand also directed that an addendum opinion be obtained from the VA examiner of record with respect to the claimed disability of the left foot and ankle.  While an addendum opinion was provided in November 2013, it did not adequately address the basis for the remand and an additional expert opinion and/or examination is required.

Accordingly, the case is REMANDED for the following action:

1. The AOJ must issue a rating decision that implements the Board's September 2011 grant of service connection for hypertension and hypertensive heart disease as secondary to PTSD.  

2. Provide the Veteran a VA examination by a medical doctor to determine the current nature and severity of his claimed recurrent urinary tract infection/urethritis.  The claims folder and a copy of this Remand must be made available to the examiner.  The examiner should note in the examination report that the claims folder and the Remand have been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and the results included in the examination report. 

For purposes of this opinion, the examiner is requested to presume a current disability of recurrent urinary tract infections, and clarify whether the Veteran manifests urethritis.  See VA genitourinary examination report dated December 2002.

Thereafter, the examiner is requested to provide opinion on the following questions:

a) is it at least as likely as not (50 percent or greater probability) that recurrent urinary tract infections and/or urethritis (if present) had its onset in military service; OR

b) is it at least as likely as not (50 percent or greater probability) that recurrent urinary tract infections and/or urethritis (if present) is etiologically related to the Veteran's military service, to include his documented in-service treatment for urethritis and a kidney stone; OR

c) is it at least as likely as not (50 percent or greater probability) that recurrent urinary tract infections and/or urethritis (if present) has been caused or aggravated (permanently worsened beyond the normal progress of the disorder) by his presumed exposure to herbicides; OR

d) is it at least as likely as not (50 percent or greater probability) that recurrent urinary tract infections and/or urethritis (if present) has been caused or aggravated (permanently worsened beyond the normal progress of the disorder) by his service-connected disabilities of residuals of prostate cancer and renal/ureter calculi?

In providing opinion, the examiner must consider and address the significance, if any, of the following:

 * the Veteran's in-service treatment for urethritis, acute non-gonococcic in April 1964, and "probable stone-urethral or renal calculi" in February 1966;

 * a July 1999 private ultrasound interpreted as showing a mild prominence or dilation of the left pelvocalyceal system with normal resistive index and urethral jets that "suggested [that] there [was] not an obstructive process;"

 * a December 2002 VA genitourinary examination which recorded the Veteran's history of onset of urinary symptoms and a diagnosis of recurrent urinary tract infections; and

 * a June 2004 Board hearing transcript which recorded the Veteran's history of onset and treatment for urinary symptoms.

The rationale for any opinion offered should be provided.  If the examiner is unable to render the requested opinion(s) without resorting to speculation, he or she must so state.  However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.

If there are any inconsistencies in the Veteran's report of history of symptoms and treatment, the examiner is free to provide an opinion as to whether there is any medical reason to accept or reject any particular statement.

3. Provide the Veteran a new examination to determine the nature and etiology of his claimed left foot/ankle disorder.  The examiner should review the claims folder and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.

For purposes of this opinion, the examiner is requested to presume a current disability of tenosynovitis and mild degenerative joint disease of the subtalar joint of the left foot.  See VA examination reports dated December 2002 and March 2006.  The examiner should also identify any additional left foot or ankle disorders which may be currently present.  The Board is cognizant that it is requesting that an examiner, who may find no current clinical evidence of a left ankle disability, still render a nexus opinion as to a prior diagnosis.  While this is unusual, it is required by law in this instance.

The examiner is asked to furnish an opinion with respect to the following questions:

(a) Is it at least as likely as not (50 percent or greater probability) that any left foot/ankle disorder - manifested at an point during the appeals period (that is, since December 28, 2001) - had its onset during the Veteran's period of active duty service, including from July 1962 to July 1984; or, was any such disorder caused by any incident or event that occurred during his period of service?  The examiner should comment on the Veteran's in-service treatment for tenosynovitis of the plantar longus (December 1978).

(b) IF NOT, is it at least as likely as not (50 percent or greater probability) that any such left foot/ankle disorder, was caused or aggravated (permanently worsened beyond the normal course of the disorder) by any service-connected disability, to specifically include left knee chondromalacia?  If aggravation is found, the examiner should provide a baseline assessment of disability prior to the aggravation.

In answering each of the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion. 

A complete rating should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

The examiner should specifically address each of the medical records and examination reports that reference any diagnosed disability of the left foot or ankle and the effect, if any, of these records on the opinion(s) rendered.

If the examiner is unable to render the requested opinion(s) without resorting to speculation, he or she must so state.  However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.

If there are any inconsistencies in the Veteran's report of history of symptoms and treatment, the examiner is free to provide opinion as to whether there is any medical reason to accept or reject any particular statement.

3. The RO/AMC should review the opinions received for thoroughness and adequacy of the opinions.  On completion of the foregoing, the claim should be adjudicated.  If the decision remains adverse to the Veteran, then provide him and his representative a supplemental statement of the case and return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



